MEMORANDUM **
Melvin M. Littrell appeals pro se the district court’s order granting summary judgment to Cathy A. Catterson, Clerk of the United States Court of Appeals for the Ninth Circuit, and the district court’s order denying his motion for relief from judgment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review summary judgment de novo, see Terrell v. Brewer, 935 F.2d 1015, 1018 (9th Cir.1991), and denial of a motion for relief from judgment for abuse of discretion, see Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, *836Inc., 5 F.3d 1255, 1262 (9th Cir.1993). We affirm.
Because Littrell failed to present evidence he did not receive a copy of the memorandum disposition in Littrell v. Crist, No. 93-15410, 9 F.3d 1552, 1993 WL 460675 (9th Cir. Nov.8, 1993), and that appeal was decided without oral argument so there could be no transcript, the district court properly granted summary judgment to Catterson on Littrell’s access to the courts claim. Littrell’s claims premised on Catterson’s alleged violation of several federal criminal statutes fail because none of those statutes provides for a private right of action. Cf. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.1980) (per curiam).
The district court did not abuse its discretion in denying Littrell’s motion for relief from judgment because Littrell failed to demonstrate mistake, inadvertence, surprise, excusable neglect, newly-discovered evidence, or any other basis for relief from judgment under Fed.R.Civ.P. 60(b). See ACandS, 5 F.3d at 1263.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.